                                                           THE HONORABLE BRIAN I). LYNCH
                                                           CHAPTER 13
                                                           HEARING DATE: June 26, 2019
                                                           HEARING TIME: 1:30 P.M.
                                                           LOCATION: Tacoma, Washington
                                                           RESPONSE DATE: June 19, 2019




                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA



      In re:                                          Case No.: I‘)-40l()l—BI)I,

      SlIliRRY ANN SPlIiR.                            NO'l‘lCl-L ()I’ AND MO'I‘ION I’OR DISMISSAL
                                                      PURSUANIHI‘O ll ll.S.('.§ 1307(e)

                                           Debtor.


                                                     NOTICE

               YOU ARE HEREBY NOTIFIED that a hearing on Trustee‘s Motion to Dismiss will

     be heard before the I’Ionorable Brian I). Lynch at 1:30 P.M. on June 26, 201‘). at the US

     Bankruptcy Courthouse. l7l7 Pacillc Avenue. Courtroom I. 'I‘aeoma. WA 98402.

               IF YOU OPPOSE this motion. you must lilc your written response with the Court

     Clerk and deliver copies on the undersigned and all interested parties. NO'I‘ I.A'I‘IiR 'I‘I IAN

     'I‘HIZ RESPONSE DA'I‘I‘I. which is June 19, 2019. You should also appear at the time ol‘

     hearing. If you fail to do so. the Court may enter an order granting the motion without any
74

     hearing and without further notiee.

                                                                                            Michael ('1. Malaier
                                                                                   Chapter 13 Standing 'I'rustee
                                                                                        2 I22 Commerce Street
     NO'I‘ICli ANI) MOTION I5()R DISMISSAL           — l                                   I‘acoma. WA 93402
                                                                                                (253) 572-6600
                                                       MOTION

                COMES NOW. Miehael (1. Malaier. the (‘hapter 13 'l‘rustee and alleges as lollows:

       l.   Debtor liled this ease on January 14, 2019. 'l‘he ease was eon lirmed by order ol‘the (‘ourt

            on March 27, 2019.

            Pursuant to the eon lirmed plan. Debtor is required to make plan payments ol‘$3,500.00 per
     Id




            month. Debtor is presently delinquent in plan payments in the amount 0158,79993. An

            estimated Priority l.R.S. claim was liled alter eonlirmation and the plan is now underlunded
U;

            to complete in the remaining months allowed, supported by the Declaration liled herewith.

            The claim is for unliled returns that the Debtor \\ as to have tiled prior to eonlirmation.
     L’J




     4.     Debtor has defaulted under the terms ol‘the Plan as follows: § 1307(e)(1 ) unreasonable

            delay by the debtor that is preiudieial to the creditors. § 13()7(e)(6) lailure to remit plan

            payments.


               WHEREFORE the 'l‘rustee prays that this ease be dismissed and closed.


               DATED this 16th day 01‘ May. 201‘) at 'l‘aeoma. Washington.




                                                            Mathew S. l/aCroix. WSBA# 41847 [or
                                                            Miehael (i. Malaier. Chapter 13 Trustee




                                                                                            l\"llCllttCl (i. h’lilléllcl‘
                                                                                  ('hapter 13 Standing 'l‘rustee
                                                                                        2122 ('ommeree Street
     NO'l‘lt‘li AND MO'l‘lON l’()l{ DISMISSAL         — 3                                 '1‘aeoma. WA 98403
                                                                                                   (253) 572-6601)
